C-13-15(a)(Motion)            Case 17-50171 Doc 19 Filed 01/13/20 Page 1 of 2
(Rev. 10/06)                         UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF NORTH CAROLINA

In Re:                                                         )                              Motion and Notice
                                                               )                                Chapter 13
DALLAS EARL TYSON                                              )
COLLEEN BARRETT TYSON                                          )
                                                               )                          No: B- 17-50171 C-13W
                                                               )
                                             Debtors           )

Kathryn L. Bringle, Trustee, respectfully moves the Court for an order as follows:

The Cabarrus County Tax Collector filed a claim for post-petition real property taxes for the year 2019 in the amount
of $2,051.92. The Trustee is of the belief that these taxes and all future real property taxes should be paid directly by
the Debtors.

The Trustee recommends as follows:

1. The claim for $2,051.92 for 2019 real property taxes be paid directly by the Debtors.

2. All future real property taxes be paid directly by the Debtors as they come due.




Date: January 13, 2020                                                            s/ Kathryn L. Bringle
KLB: MM/plc                                                                       Trustee
--------------------------------------------------------------------------------------------------------------------------------

                                                              NOTICE

TAKE NOTICE THAT any interested party who has an objection to the Motion MUST FILE A WRITTEN
OBJECTION by February 13, 2020 with the United States Bankruptcy Court at the address of

                                             601 West 4th Street, Suite 100
                                             Winston-Salem, NC 27101

and must serve the parties named on the attached list of Parties To Be Served.

If no objection is filed within the time period, the Court will consider this motion without a hearing. If an objection
is timely filed, a hearing on the motion will be held on March 4, 2020 at 9:30 a.m. in the Courtroom at 601 West 4th
Street, Suite 100, Winston-Salem, North Carolina.


Date: January 13, 2020                                OFFICE OF THE CLERK
                                                      U.S. Bankruptcy Court
                  Case 17-50171   Doc 19   Filed 01/13/20   Page 2 of 2

                               PARTIES TO BE SERVED
                                    PAGE 1 OF 1
                                  17-50171 C-13W


CABARRUS COUNTY TAX COLLECTOR
BOX 707
CONCORD, NC 28026

DALLAS EARL TYSON
COLLEEN BARRETT TYSON
545 BURRAGE RD. NE
CONCORD, NC 28025

KRISTEN S NARDONE
P O BOX 1394
CONCORD, NC 28026-1394

KATHRYN L. BRINGLE
CHAPTER 13 TRUSTEE
PO BOX 2115
WINSTON-SALEM, NC 27102-2115
